Se trata de un pleito de daños y perjuicios ocasionados al una guagua de la demandada arrollar a la niña Laura Ma-ría Pérez en los momentos en que ésta cruzaba la Avenida Ponce de León, parada 26%. La corte inferior declaró la demanda sin lugar al concluir que se trataba de un hecho casual, desgraciado e inevitable, y, no conforme la demandante, apeló para ante esta Corte Suprema.
Por los errores señalados, todo-se reduce a si la corte inferior apreció o no bien la evidencia, dependiendo la ley apli-cable de esa apreciación. Estando convencido dicho Tribunal del estudio del caso en su totalidad de que la conclusión a que llegó la corte inferior no.podía ni debía alterarse, y siendo ése el resultado del examen y del juicio de dicho Tribunal, se confirmó la sentencia recurrida.